Case 1:20-cv-00966-RDA-MSN Document 23 Filed 11/13/20 Page 1 of 2 PageID# 96




                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division

                                     :
FATMA KARIMOVA,                      :
Individually and on behalf of All Others
                                     :
Similarly Situated,                  :
                                     :
     Plaintiff(s),                   :
                                     :
v.                                   :                        Civil Action No.: 1:20-cv-00966
                                     :
SPRING HOMECARE CORPORATION dba :
SPRING HOME CARE CORPORATION, et al. :
                                     :
     Defendants.                     :
                                     :

                                  NOTICE OF SETTLEMENT

       PLEASE TAKE NOTICE, Plaintiff Fatma Karimova (“Plaintiff”), and Defendants

Spring Homecare Corporation d/b/a Spring Home Care Corporation and Shakiba Hakami

(collectively “Defendants”), have settled this matter, subject to a finalized, written settlement

agreement.

       On October 26, 2020, this Court entered set deadlines for Plaintiff’s Motion for

Conditional Certification as a Collective Action and Judicial Notice. [DE 19]. On November 10,

2020, undersigned counsel was contacted by counsel for Defendants. On November 12, 2020,

Plaintiff and Defendants reached settlement in principal as to all material terms, subject to a

finalized, written settlement agreement. Plaintiff respectfully requests that the Court stay this

proceeding as Plaintiff anticipates dismissing this action with prejudice within fourteen (14) days

hereof or will otherwise update the Court. Such stay will mitigate the use of further judicial

resources in this matter and obviate the need for Defendants’ counsel to enter an appearance.



                                                  1
Case 1:20-cv-00966-RDA-MSN Document 23 Filed 11/13/20 Page 2 of 2 PageID# 97




Date: November 13, 2020                       Respectfully submitted,

                                              FATMA KARIMOVA,
                                              Individually and on behalf of All Other Similarly
                                              Situated,

                                              By Counsel:

                                              __/s/ Andrea Harris_______
                                              Robert Powers, Esq.
                                              Andrea Harris, Esq.
                                              MCCLANAHAN POWERS, PLLC
                                              8133 Leesburg Pike, Suite 130
                                              Vienna, VA 22182
                                              Telephone: (703) 520-1326
                                              Facsimile: (703) 828-0205
                                              Email: rpowers@mcplegal.com
                                                     aharris@mcplegal.com
                                                     pghale@mcplegal.com
                                              Counsel for Plaintiff(s)


                                CERTIFICATE OF SERVICE

        I hereby certify that on November 13, 2020, the foregoing document was filed
electronically. Service of this filing will be made on all ECF-registered counsel by operation of
the Court’s electronic filing system. Parties may access this filing through the Court’s system. And
I hereby certify that I will mail the document by U.S. mail to the following non-filing users, with
an email copy:

David S. Bracken
DAVID S. BRACKEN, P.C.
910 King Street
Alexandria, VA 22314
Phone: 703-684-0048
Fax: 703-684-9017
e: dbracken@dsbpc.com
Counsel for Defendants

                                                     By: /s/ Andrea Harris_____
                                                         Andrea Harris




                                                 2
